—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Porzio, J.), dated June 20, 1997, which, upon a fact-finding order of the same court, dated April 30, 1997, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of assault in the second degree, assault in the third *588degree, criminal possession of a weapon in the fourth degree (two counts), and menacing in the third degree, adjudged him to be a juvenile delinquent, and placed him on probation for a period of 18 months. The appeal brings up for review the fact-finding order dated April 30, 1997.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (cf., People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the appellant committed the charged acts. Moreover, upon the exercise of our factual review power, we are satisfied that the court’s determination was not against the weight of the evidence (cf, CPL 470.15 [5]).
The appellant’s remaining contention is without merit. Sullivan, J. P., Pizzuto, Altman and Friedmann, JJ., concur.